Title: Fairfax County Poll Sheet, 16 July 1765
From: Washington, George
To: 



[16 July 1765]

A Copy of the Poll taken at an Election of Burgesses for Fairfax County the 16th of July—and Candidates Names.


George Washington   
John West      
John Posey     


Robert Alexander
Robert Alexander



Bryan Allison

Bryan Allison


Benjamin Adams

Benjamin Adams


Butler Ashford
Butler Ashford



John Anderson
John Anderson



Richard Arrol
Richard Arrol



John Alexander Senr

John Alexander Senr


Philip Alexander
Philip Alexander



James Adams
James Adams




Michael Ashford
Michael Ashford



John Askins
John Askin



Silvester Adams
Silvester Adams



William Adams




Charles Alexander
Charles Alexander



Thomas Asbury



Henry Boggess

Henry Boggess


Marmaduke Beckwith

Marmaduke Beckwith



Samuel Berkley

Samuel Berkley


William Barker

William Barker


William Boylston
William Boylston



William Bronaugh

William Bronaugh


Owen Brady
Owen Brady



Thomas Baylis

Thomas Baylis


John Bronaugh

John Bronaugh


John Bowling
John Bowling



John Ball
John Ball



John Barrey

John Barry


Joseph Bennett

Joseph Bennet


Benja. Berkley

Benja. Berkley


Abraham Barnes

Abraham Barnes


Charles Broadwater
Charles Broadwater




William Berk
William Berk



John Brawner




Thomas Beach
Thomas Beach



Moses Ball




Francis Bellenger




Gerrard Bowling
Gerrard Bowling



Edward Blackburn
Edward Blackburn



Thomas Bryan




William Ballenger




Edward Bates




Thomas Brownley
Thomas Brownley


Thomas Cockburn

Thomas Cockburn


Thomas Connell

Thomas Connell


John Cotton

John Cotton


Thos Withers Coffer

Thos Withers Coffer


Thomas Colvill
Thomas Colvill



John Crump

John Crump


John Carney
John Carney



Presley Cox
Presley Cox



John Carlyle
John Carlyle



Eli Cleveland

Eli Cleveland


Joseph Cockrill
Joseph Cockrill



Henry Collum

Henry Collum


William Cash

William Cash



William Connell




James Connell




Thos Wilman
Thoms Wilman



Culverhouse
Culverhouse



Thomas Douglass
Thomas Douglass



James Deneal

James Deneal


James Donaldson
James Donaldson



William Darnes
William Darnes



James Dyall

James Dyall


William Donaldson
William Donaldson



Robert Douglass
Robt Douglass



William Douglass
William Douglass



Townshend Dade
Townshend Dade



Henry Darnes
Henry Darnes



Blansflower Duncan
Blansflower Duncan



Edward Davis
Edward Davis



Isaac Davis
Isaac Davis



Sampson Darrell
Sampson Darrell



John Dalton
John Dalton



Edward Dulan
Edward Dulan



Francis Dade
Francis Dade




Thomas Doudle




John Dulan
John Dulan


Lewis Ellzey

Lewis Ellzey


Philip Ellis
Phillip Ellis



America Earp
America Earp




Thomas Ellison



Daniel French
Daniel French



John Ford

John Ford


Thomas Foxworthy

Thomas Foxworthy


Thomas Ford

Thomas Ford


Joshua Ferguson

Joshua Ferguson


Thomas Fleming
Thomas Fleming



Geo: Wm Fairfax
William Ferguson
Geo: Wm Fairfax


John Gray

John Gray


James Grimsley

James Grimsley


William Gardener

William Gardener


Benja. Grayson

Benja. Grayson


Henry Gunnel Senr
Henry Gunnel Senr



Lucas Garvey
Lucas Garvey



Philip Grymes

Philip Grymes


Matthew Gour

Matthew Gowin


Nicholas Garret
Nicholas Garret




William Gladding
William Gladding



Thomas Graffort



Abraham Hargiss

Abraham Hargiss



John Hough
John Hough



John Heartshorn

John Heartshorn


William Halley

William Halley


George Hereford

George Hereford


Alexander Henderson

Alexander Henderson


James Halley Junr

James Halley Junr


Benoni Halley

Benoni Halley


Thomas Halbert

Thomas Halbert


Michael Hall
Michael Hall



James Halley

James Halley


John Hurst
John Hurst



Adam Hunter

Adam Hunter


Nathaniel Harrison

Nathaniel Harrison


John Hunter
John Hunter



Jervis Hammond

Jervis Hammond


William Halley

William Hammond



William Hawkins
William Hawkins



John Hereford
John Hereford



William Horseman
William Horseman



William Harden
William Harden


William Johnston

William Johnston


Joseph Jacobs Junr

Joseph Jacobs Junr


James Jennings

James Jennings


Joshua Jordan

Joshua Jordan


George Johnston

George Johnston


James Jenkins
James Jenkins



John Jenkins
John Jenkins



Samuel Johnston





Daniel Jennings
Daniel Jennings



William Johnson
William Johnston


Richard Kent

Richard Kent


William Kent

William Kent


James Keen

James Keen


Benja. King

Benja. King


William Keen

William Keen


Nicholas Keen

Nicholas Keen


Thomas Lucas

Thomas Lucas


Gowin Lamphire
Gowin Lamphire




Thomas Lewis
Thomas Lewis


George Mason Junr

George Mason Junr


Peter Mauzey

Peter Mauzey


William Moore

William Moore



James Moore

James Moore


Jno. McIntosh

John McIntosh


Jno. McClaughlin

John McClaughlan


Harrison Manley
Harrison Manley



John Minor
John Minor



James Moxley
James Moxley



John Martin

John Martin


George Martin

George Martin


James Martin

James Martin


French Mason




George Mason

George Mason


Daniel McCarty

Daniel McCarty


John Muir
John Muir




Daniel Mills
Daniel Mills



Joseph Moxley
Joseph Moxley



John Monroe
John Monroe


Solomon Nichols

Solomon Nichols


Harry Piper
Harry Piper



John Patterson
John Patterson



Thomas Pearson
Thomas Pearson



William Payne Junr
William Payne Junr



Edward Payne

Edward Payne



Nathaniel Popejoy




Simon Pearson



Peter Ryley

Peter Ryley


William Reardon

William Reardon


John Reid

John Reid


George Ross
George Ross



William Rogers

William Rogers


Michael Reagan
Michael Reagan



Nicholas Reagan
Nicholas Reagan



John Robinson

John Robinson


Hector Ross

Hector Ross


James Robinson
James Robinson



John Ratcliff
John Ratcliff



John Rhodes





William Richards




John Ramsay
John Ramsay



John Rusin




Sanford Reamy



Moses Simpson

Moses Simpson


Benja. Southward

Benja. Southward



William Simpson

William Simpson


Lewis Saunders

Lewis Saunders


Francis Summers
Francis Summers



Wm Shortridge
William Shortridge



John Sarter

John Sarter


Robert Speake

Robert Speake


Baxter Simpson

Baxter Simpson


Peter Smith

Peter Smith


John Summers Senr
John Summers Senr



Gilbert Simpson Senr
Gilbert Simpson Senr



Thomas Shaw
Thomas Shaw



William Summers
William Summers



John Summers Junr
John Summers Junr



Francis Summers
Francis Summers



Daniel Summers
Daniel Summers



William Sewell
William Sewell



William Scott

William Scott


William Stone

William Stone


Eli Stone
Eli Stone



William Smith

William Smith


Richard Sanford
Richard Sanford



Gilbert Simpson Junr

Gilbert Simpson Junr


Robert Sanford
Robert Sanford



George Simpson

George Simpson


John Sheridine




Benja. Sebastian Junr
Benja. Sebastian Junr




John Seale




William Sadd



John Tillet

John Tillet


Benja. Talbot
Benja. Talbot



Henry Taylor

Henry Taylor


Gerrard Trammel Senr
Gerrard Trammell



Robert Thomas
Robert Thomas



Thomas Triplet
Thomas Triplet



Paul Turley
Paul Turley



George Thrift
George Thrift



George Tillet

George Tillet


William Talbot
William Talbot



Samuel Talbot
Samuel Talbot



Daniel Talbot
Daniel Talbot



John Taylor

John Taylor


Sampson Turley
Sampson Turley





William Tunnell




David Thomas




James Turley
James Turley



Peter Turley
Peter Turley



Charles Thrift



Michael Vanlandingham
Michael Vanlandingham




Edward Voilette
Edward Voilette


John West Junr
John West Junr



Tyler Waugh

Tyler Waugh


Benja. Wickliff

Benja. Wickliff


Drummond Wheeler
Drummond Wheeler



Hugh West
Hugh West



John Williams
John Williams



Edward Williams
Edward Williams



Edward Washington

Edward Washington


Thomas Windsor

Thomas Windsor


George West
George West



John Williams (Run)
John Williams (Run)



Henry Wingate

Henry Wingate


Owen Williams
Owen Williams



Peter Wagener

Peter Wagener


James Wren
James Wren




Thomas Wren




William Wren




Thomas Wren Junr





Henry Wisheart



David Young
David Young


John Kirkpatrick
John Kirkpatrick



Marcellus Littlejohn

Marcellus Littlejohn




Geo: Washington

201


John West

148


John Posey

131


Single votes to Colo. W——n

4


Ditto to Colo. West

27


Ditto to Captn Posey

  1 



½
512


No. of Voters

256


